Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
Applicant states:
“In this Amendment, Applicant has amended independent claims 1 and 10, as appropriate for the respective independent apparatus and method claims, to now more-particularly claim that the tool includes four movable tool segments which delimit a shaping cavity for accommodating and forming a tubular hollow body wherein, in a closed state of the tool, the four movable tool segments fully form the shaping cavity and each of the four movable tool segments are in direct contact with a circumferential surface of the tubular hollow body. 
Applicant respectfully submits that Hu's apparatus and method are not for forming a tubular hollow body, but rather, hardware and metal boxes having a throat (object-placing opening 2c) in one side and right-angled corners in each corner. Paras. 0009, 0022, 0026, 0058, and Figure 3. This solves the problems of the prior art discussed in Hu by Hu producing hardware and metal boxes such that they can not only have a throat in one side but have approximately right- angled corners without thinning and breakage. Para. 0008. Hu's hardware and metal boxes with an object-placing opening 2c in one side and right-angled corners in each corner are casings for electronic gadgets, such as cell phones, cameras, computer main units, and televisions, or oil tank casings for vehicles where current manufacturers can only choose milling technique for production. Para. 0004. 
Thus, Applicant respectfully submits that Hu's apparatus and method are not for forming a tubular hollow body, as now most-particularly claimed by Applicant. Even Figure 7 of Hu, cited by the Examiner in rejecting dependent claim 9, does not disclose a tubular hollow body that is formed by the apparatus and method of Hu. Rather, as disclosed at para. 0064, this hardware casing is in a form of a circular cup, i.e., a casing with an object-placing opening in the cup. 
Further then, because Hu's casings must have an object-placing opening 2c in one side for inserting an object into the casing, each of the interpreted four movable tool segments of Hu (the side dies 11, the punch 12, and the push rod 13) are not in direct contact with a circumferential surface of a tubulart No: 080437.PB800US Page 5 of 6 RLG/bem  hollow body. At least the push rod 13, which is opposed to the object-placing opening 2c, is not in direct contact with a circumferential surface of a tubular hollow body. As disclosed at 
Therefore, Applicant respectfully submits that amended independent claims 1 and 10, and the claims that depend therefrom, are allowable for at least these reasons. 
Applicant respectfully submits that the patent application is now in condition for allowance.”

Examiner finds this argument not persuasive. As stated in the argument above, Hu teaches the formation of a circular cup. Given the broadest reasonable interpretation, a structure such as a test tube commonly used in chemistry can be said to be a circular cup which is also a tubular hollow body. Merriam-Webster defines “tube” as “any of various usually cylindrical structures or devices: such as a hollow elongated cylinder” and also defines “hollow” as “an unfilled space”. Therefore, the circular cup of Hu meets the limitation of the claimed tubular hollow body. Additionally, as shown in Fig. 3 of Hu, the four movable tool segments fully form the shaping cavity and each of the four movable tool segments are in direct contact with a circumferential surface of the tubular hollow body. All 4 tool segments contact the outer surface of the circular cup. 2c is in direct contact of the upper end portion of the circumferential surface. Paragraphs 21, 58, 64, 87 of Hu additionally state that the shape of the workpiece may be variable (ie: further meeting the limitation of the claimed tubular hollow body). Therefore, this argument is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140196514A1, herein referred to as Hu.
Regarding Claim 1, Hu discloses an apparatus for hydroforming a tubular hollow body (title) (See argument above), comprising: a tool that includes: four movable tool segments which delimit a shaping cavity for accommodating and forming the tubular hollow body, wherein, in a closed state of the tool, the four movable tool segments fully form the shaping cavity and each of the four movable tool segments are in direct contact with a circumferential surface of the tubular hollow body (See annotated Fig. 3 below).

    PNG
    media_image1.png
    850
    764
    media_image1.png
    Greyscale


Regarding Claim 2, Hu discloses the apparatus according to claim 1, wherein, in the closed state of the tool, at least parts of the 4 movable tool segments fully form the shaping cavity such that, in an imaginary cross sectional plane, a closed encircling cavity outline is formed (See Fig. 3) (Encircle is defined as to surround. Therefore, given the broadest reasonable interpretation, a closed encircling cavity outline is formed by the 4 movable tool segments, thereby meeting the claimed limitation).

Regarding Claim 3, Hu discloses the apparatus according to claim 1, wherein, in the closed state of the tool, each of the four movable tool segments is in direct contact with two further movable tool segments (See annotated Fig. 3 above, each movable tool segment directly touches its 2 adjacent tool segments).

Regarding Claim 4, Hu discloses the apparatus according to claim 2, wherein, in the closed state of the tool, each of the four movable tool segments is in direct contact with two further movable tool segments (See annotated Fig. 3 above, each movable tool segment directly touches its 2 adjacent tool segments).

Regarding Claim 8, Hu discloses the apparatus according to claim 1, wherein the tool is designed such that, when the tubular hollow body is being formed, there is no parting line between two movable tool segments in direct contact with the tubular hollow body (See annotated Fig. 3 below).


    PNG
    media_image2.png
    775
    743
    media_image2.png
    Greyscale


Regarding Claim 9, Hu discloses the apparatus according to claim 1, wherein the tubular hollow body is a tubular structural component for a motor vehicle (See Fig. 7) (See Para. 4 & 87) (See arguments above).

Regarding Claim 10, Hu discloses a method for forming a tubular hollow body by hydroforming (title) (See arguments above), the method comprising the acts of: supplying a tool comprising: four movable tool segments which delimit a shaping cavity for accommodating and forming the tubular hollow body, wherein, in a closed state of the tool, at least parts of the  four movable tool segments fully form the shaping cavity; supplying the tubular hollow body which is to be formed (See annotated Fig. 3 above); and forming the tubular hollow body in the tool using high internal fluid pressure (See Claim 1), wherein, during the forming operation, all of the four movable tool segments of the tool are in direct contact with a circumferential surface of the tubular hollow body (See Fig. 3) (See arguments above).

Regarding Claim 11, Hu discloses the method according to claim 10, wherein, in the closed state of the tool, the four movable tool segments form a closed encircling cavity outline (See Fig. 3) (Encircle is defined as to surround. Therefore, given the broadest reasonable interpretation, a closed encircling cavity outline is formed by the four movable tool segments, thereby meeting the claimed limitation).

Regarding Claim 12, Hu discloses the method according to claim 10, wherein in the closed state of the tool, the four movable tool segments form a cavity (See annotated Fig. 3 above), and in the closed state of the tool, at least parts of the tubular hollow body are not in full contact with a surface of the cavity (See Fig. 3, element S).

Regarding Claim 13, Hu discloses the method according to claim 11, wherein in the closed state of the tool, the four movable tool segments form a cavity (See annotated Fig. 3 above), and in the closed state of the tool, at least parts of the tubular hollow body are not in full contact with a surface of the cavity (See Fig. 3, element S).

Regarding Claim 14, Hu discloses the method according to claim 10, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the tubular hollow body is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 below).


    PNG
    media_image2.png
    775
    743
    media_image2.png
    Greyscale


Regarding Claim 15, Hu discloses the method according to claim 11, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the tubular hollow body is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 above).

Regarding Claim 16, Hu discloses the method according to claim 12, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the tubular hollow body is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725